UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7313


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LEON PRATER,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:10-cr-00041-FPS-JES-1)


Submitted:   January 29, 2015             Decided:   February 5, 2015


Before MOTZ, GREGORY, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Leon Prater, Appellant Pro Se.      John Castle Parr, Assistant
United States Attorney, Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Leon Prater appeals the district court’s order denying

his request for approval to pursue a sentence reduction under

18 U.S.C. § 3582(c)(2) (2012).              In denying Prater’s request, the

court    concluded     that      Prater   was     not    eligible      for    a    sentence

reduction      under   Amendment      750    because      he    was    sentenced         as   a

career offender.           Prater’s sentence, however, was not based on

his status as a career offender but was the sentence agreed to

by the parties in the binding plea agreement.                     See Fed. R. Crim.

P. 11(c)(1)(C).        Nevertheless, we conclude that Prater was not

entitled to a sentence reduction and we therefore affirm the

court’s judgment.

               Prater also appeals the district court’s order denying

his motion for reconsideration.                  Although we conclude that the

court    was     without    authority       to    consider      the    motion       on    the

merits, United States v. Goodwyn, 596 F.3d 233, 236 (4th Cir.

2010), we affirm the denial of the motion.

               We dispense with oral argument because the facts and

legal    contentions       are    adequately       presented      in    the       materials

before    this    court    and    argument       would    not   aid    the    decisional

process.

                                                                                   AFFIRMED




                                            2